 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA


HAOSHENG INTERNATIONAL                     §
SHIP LEASE CO., LTD.,                      §
       Plaintiff,                          §
v.                                         §    CIVIL ACTION No.:
________________                           §    IN ADMIRALTY, Rule 9(h)
M/T ARGIRONISSOS,                          §
Her engines, boilers, tackle, furniture,   §
apparel, appurtenances, etc., in rem;      §
ELETSON CHARTERING INC., in                §
personam; ELETSON HOLDINGS                 §
INC., in personam; ELETSON                 §
CORPORATION, in personam,                  §
        Defendants.                        §

                       VERIFIED ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Haosheng International Ship Lease Co., Ltd. ("Plaintiff" or "Haosheng"), files

this Verified Original Complaint against the M/T ARGIRONISSOS, IMO No.

9792852, her engines, apparel, furniture, equipment, appurtenances, tackle, etc. ("M/T

ARGIRONISSOS" or "Vessel"), in rem, and against Eletson Chartering Inc., Eletson

Holdings Inc., and Eletson Corporation, in personam, seeking to take possession of the

Vessel pursuant to Admiralty Rule D and to recover damages, and alleges and pleads

as follows:

                           JURISDICTION AND VENUE

       1.      This Complaint presents maritime claims within the meaning of Federal

Rule of Civil Procedure 9(h) and Supplemental Admiralty Rules D and C.




HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 2 of 10



       2.      This Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1333. This is an action for breach of a maritime contract, a bareboat charter

party, and to re-take possession of the Vessel pursuant to Admiralty Rule D.

       3.      Venue is proper in the Eastern District of Louisiana pursuant to 28 U.S.C.

§ 1391(b)(2) and (b)(3) and Supplemental Admiralty Rules D and C.

       4.      Plaintiff invokes the maritime procedures and special relief provided in

Rules D and C of the Supplemental Rules for Admiralty or Maritime Claims & Asset

Forfeiture Actions ("Admiralty Rules") of the Federal Rules of Civil Procedure for the

arrest of the M/T ARGIRONISSOS, as detailed herein.

                                       PARTIES

       5.      Plaintiff, Haosheng International Ship Lease Co., Ltd., is a foreign

business entity incorporated under the laws of Hong Kong, with its registered office

located at 1/F, Far East Consortium Building, 121 Des Voeux Road Central, Hong

Kong. Haosheng is the registered owner of the M/T ARGIRONISSOS.

       6.      In rem Defendant M/T ARGIRONISSOS is a tank vessel which is

currently or soon will be located within this District, and more particularly at the port

of Norco, Louisiana.

       7.      In personam Defendant Eletson Chartering Inc. is a foreign business

entity incorporated under the laws of the Republic of Liberia, with its registered office

located at 80 Broad Street, Monrovia, Liberia. Eletson Chartering Inc. was the bareboat

charterer of the Vessel.

       8.      In personam Defendant Eletson Holdings Inc. is a foreign business entity

incorporated under the laws of the Republic of Liberia, with its registered office located
                                            2


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 3 of 10



at 80 Broad Street, Monrovia, Liberia. Eletson Holdings Inc. is the Guarantor of Eletson

Chartering Inc. as the bareboat charterer of the Vessel.

       9.      In personam Defendant Eletson Corporation is a foreign business entity

incorporated under the laws of the Republic of Liberia, with its registered office located

at 80 Broad Street, Monrovia, Liberia. Eletson Corporation is the manager of the

Vessel.

                                        FACTS

       10.     Haosheng brings this action to recover possession of the Vessel pursuant

to Admiralty Rule D. Haosheng is the registered owner, title owner, and legal owner

of the Vessel.     See true copy of Republic of Greece Certificate of Nationality,

identifying Haosheng International Ship Lease Co., Limited as the Vessel Owner,

attached hereto and incorporated herein as Exhibit A. The in personam defendants are

wrongfully in possession of the Vessel and are depriving Haosheng of its legal rights to

possess the Vessel and exercise its legal and title ownership interest in the Vessel.

       11.     As registered owner, Haosheng chartered the Vessel to Eletson Chartering

Inc., as bareboat charterer, in a Bareboat Charter Party dated 30 December 2016 as

amended and restated by an amending and restating deed dated 26 February 2019

("Charter Party"). See true copy of excerpts from the Charter Party, attached hereto and

incorporated herein as Exhibit B. This bareboat Charter Party is a maritime contract.

       12.     Pursuant to the Charter Party, Eletson Holdings Inc. is a Guarantor of

Eletson Chartering Inc.'s obligations under the Charter Party. Eletson Corporation is

the technical manager of the Vessel.


                                            3


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 4 of 10



       13.       Eletson Chartering Inc. ("Eletson Charterer") failed to pay full charter hire

under the Charter Party when hire payments were due on October 23, 2020 and again

on November 25, 2020. Eletson Charterer's failure to pay full hire when due constitutes

breach of the Charter Party, with each failure to pay a separate breach, and Eletson's

failure to pay constitutes continuing breaches and Termination Events under the Charter

Party. The shortfall in hire payment for October 2020 was $177,700.00, and the

shortfall in hire payment for November 2020 was $297,290.00, resulting in an amount

outstanding of $474,990.00 as of November 26, 2020.

       14.       Haosheng sent to Eletson Charterer on January 6, 2021 a Termination

Event Notice pursuant to Clause 44.2 of the Charter Party. The Termination Event

Notice gave notice to Eletson Charterer that it had failed to pay charter hire due in

October and November 2020 and was in continuing breach of the Charter Party and its

breaches constituted Termination Events under the Charter Party.

       15.       Eletson Charterer failed to comply with applicable Charter Party clauses

within 10 business days after the Termination Event Notice was sent on January 6, 2021.

Specifically, Eletson Charterer failed to pay the outstanding charter hire and failed to

inform Haosheng in writing whether it intends to terminate the Charter Party and pay

the Termination Purchase Price to Haosheng in accordance with Charter Party Clause

40.1. Pursuant to Charter Party Clause 40.3, Eletson Charterer's failure to pay the

Termination Purchase Price immediately caused Eletson Charterer's right to possess and

operate the vessel to immediately cease, and Haosheng has a right to take re-possession

of its Vessel.


                                               4


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 5 of 10



       16.         Eletson Charterer also failed to pay full charter hire under the Charter

Party when hire payments were due on December 24, 2020, which constitutes a separate

Termination Event under the Charter Party. The shortfall in hire payment for December

24, 2020 was $317,700.00.

       17.     Haosheng sent to Eletson Charterer on January 13, 2021 a Notice of

Default in respect of December charter hire which gave notice to Eletson Charterer that

its failure to pay charter hire due in December 2020 in full and on time by 5 January

2021 constituted another breach of the Charter Party and such breach constituted a

further Termination Event under the Charter Party.

       18.     Haosheng provided a Termination Notice to Eletson Charterer on January

22, 2021. The Termination Notice says:

       "You have failed to notify Owners of your intention to terminate the Charterparty
       and pay the Termination Purchase Price to the Owners within 10 Business Days
       of the date of the Termination Event Notice as required under clause 44.2 of the
       Charterparty. As such, we hereby notify you in accordance with clause 44.3 of
       the Charterparty that Owners exercise their right to terminate the Charterparty.
       Such termination of the Charterparty is effective immediately as of the date of
       this Termination Notice.


       You are now obliged to immediately pay to Owners the Termination Purchase
       Price under clause 44.3 of the Charterparty, upon receipt of which Owners shall
       sell, transfer and redeliver the Vessel to you, at your cost and expense. If you fail
       to pay the Termination Purchase Price immediately, pursuant to Charterparty
       clause 40.3 your right to possess and operate the Vessel shall immediately cease
       and you shall be obliged to immediately (and at your cost) redeliver the Vessel
       to Owners at any port that Owners may require.


       If you continue to fail to comply with your obligations under the Charterparty,
       Owners reserve the right to take whatever steps they see fit without notice to you,
       including the right bring a claim against you in damages on account of any and
       all losses which they have incurred and which they will continue to incur as a
       result of your breaches, together with interest and costs.
                                               5


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 6 of 10




       All of Owners' rights are fully and expressly reserved."

Attached hereto as Exhibit C and incorporated herein are true copies of the Termination

Notice, Notice of Default, and Termination Event Notice sent to Eletson Charterer as

described above. As of the time of filing this Complaint, Eletson Charterer has failed

to pay Haosheng the Termination Purchase Price and failed to redeliver the Vessel to

Owners. The Charter Party has terminated, and Eletson Charterer remains in unlawful

possession of the Vessel and refuses to redeliver the Vessel to Haosheng, in further

breach of the Charter Party.

       19.     Accordingly, pursuant to the terms of the Charter Party, Haosheng has an

immediate right to take possession of its Vessel.

       20.     The Vessel is now or soon will be within this District. The Vessel is

expected to arrive in the Port of Norco, Louisiana on Monday, February 15, 2021.

Haosheng respectfully requests the Court's intervention to grant possession of the

Vessel to Haosheng while the Vessel remains in the Port of Norco, the Port of New

Orleans, or otherwise within this District.

       21.     Haosheng seeks an order of arrest of M/T ARGIRONISSOS pursuant to

Admiralty Rule D to take re-possession of its Vessel as the rightful, legal, registered,

title owner of the Vessel.

                                CAUSES OF ACTION

   A. POSSESSORY ACTION PURSUANT TO RULE D

       22.     Plaintiff repeats and re-alleges each and every allegation contained in all

preceding paragraphs and incorporates those allegations herein.
                                              6


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 7 of 10



       23.     "A possessory action is one where a party entitled to possession of a vessel

seeks to recover that vessel. It is brought to reinstate an owner of a vessel who alleges

wrongful deprivation of property." Silver v. Sloop Silver Cloud, 259 F. Supp. 187, 191

(S.D.N.Y. 1966) (citing 1 Benedict on Admiralty § 73) (stating that "an owner may

recover possession of a vessel under the maritime jurisdiction of the Court"). See also

Gulf Coast Shell and Aggregate LP v. Newlin, 623 F.3d 235, 239 (5th Cir. 2010)

(admiralty has jurisdiction in a possessory suit under Rule D by the vessel legal owner

who has been deprived of possession).

       24.     As a result of Eletson Charterer's breaches and defaults under the Charter

Party, Eletson Charterer is currently in wrongful possession of Haosheng's Vessel and

depriving Haosheng of its legal and title right to possess the vessel. Haosheng is the

legal, title, and registered owner of the Vessel, and Haosheng has an immediate right to

possess the Vessel.

       25.     Admiralty Rule D says in "all actions for possession . . . with respect to a

vessel . . . the process shall be by a warrant of arrest of the vessel . . . and by notice in

the manner provided by Rule B(2) to the adverse party or parties."

       26.     In addition, under Admiralty Rule C, the Court is further authorized to

issue a warrant to arrest a vessel in an action in rem against the vessel, which gives the

Court further authority to arrest the M/T ARGIRONISSOS in conjunction with Rule D.

       27.     Accordingly, Haosheng seeks a warrant of arrest of the M/T

ARGIRONISSOS pursuant to Rule D to take possession of the Vessel. Haosheng will

provide notice of the arrest to defendants pursuant to Rule B(2). Haosheng further seeks

a judgment that it is entitled to immediate possession of the Vessel as its legal, title
                                             7


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 8 of 10



owner. Haosheng is entitled to enforce its right to possess the vessel pursuant to Rule

D by arresting the Vessel.

   B. BREACH OF CONTRACT

       28.     Plaintiff repeats and re-alleges each and every allegation contained in all

preceding paragraphs and incorporates those allegations herein.

       29.     Eletson Chartering breached the Charter Party, which is a maritime

contract, by failing to pay charter hire in full when due in October, November, and

December 2020, by continuing to fail to pay charter hire, by failing to pay the

Termination Purchase Price, and by failing to redeliver the Vessel to Haosheng as

required by the Charter Party.

       30.     Eletson Holdings Inc. is in breach of the Charter Party by failing to

perform its obligations as Guarantor of Eletson Charterer's obligations under the Charter

Party. Eletson Corporation is in breach of the Charter Party and other legal obligations

by failing to redeliver possession of the Vessel to Haosheng.

        31.    Eletson Charterer's breaches of contract, and the breaches of legal duty by

the other Defendants, caused damage to Haosheng by depriving Haosheng of possession

of its vessel, and in the amount of unpaid charter hire and amount of the unpaid

Termination Purchase Price, and all other amounts due under the Charter Party as

Haosheng will prove by competent evidence in these proceedings.

        32.    The Charter Party calls for arbitration of disputes under it in London

pursuant to the rules of the London Maritime Arbitrators Association. Haosheng

reserves its right to arbitrate this dispute and to pursue recovery of its damages from


                                            8


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 9 of 10



Eletson Charterer and the other defendants in accordance with the Charter Party

arbitration provisions.


                                 ATTORNEYS’ FEES

       33.     As a result of Eletson Charterer's breach of contract and the legal faults

of the other Defendants, Haosheng has been forced to retain legal counsel and seeks

reimbursement for its reasonable attorney fees incurred to recover possession of the

Vessel and to recover its damages in this case, pursuant to any applicable terms in the

Charter Party and any applicable law.

                               PRAYER FOR RELIEF

WHEREFORE PREMISES CONSIDERED, Haosheng prays as follows:

       a)      That this Verified Complaint be deemed good and sufficient;

       b)      That process in due form of law, according to the practice of this

Honorable Court in cases of admiralty and maritime jurisdiction, be issued against the

M/T ARGIRONISSOS, in rem, and against Eletson Chartering Inc., Eletson Holdings

Inc., and Eletson Corporation, in personam, citing them to appear and answer under

oath, all and singular, the matters alleged in the Verified Complaint;

       c)      That pursuant to Admiralty Rules D and C, this Court issue an Order

directing the clerk of Court to issue a Warrant of Arrest arresting the M/T

ARGIRONISSOS, her apparel, equipment, engines, freight, tackle, etc.;

       d)      That a warrant for the arrest of M/T ARGIRONISSOS be issued and that

the Vessel be seized by the U.S. Marshal to be held in custody of the Court pending any

judgment to be entered herein;

                                            9


HOUIMAN\830028-1
 Case 2:21-cv-00310-BWA-DMD Document 1 Filed 02/12/21 Page 10 of 10



       e)      That after due proceedings, judgment be entered in favor of Haosheng and

against the Defendants granting possession of the Vessel to Haosheng and awarding

damages to Haosheng from the Defendants in an amount to proven in these proceedings,

plus prejudgment interest, post-judgment interest, costs, attorneys' fees, custodia legis

expenses, and disbursements for this case;

       f)      That the Court grant Haosheng such other and further relief as may be

just, equitable, and proper.

                                   Respectfully submitted,
                                   HOLMAN FENWICK WILLAN USA LLP

                                   /s/ Michael J. Wray
                                   Michael J. Wray
                                   Fed. ID No. 381651
                                   Texas: 24052191
                                   Christopher R. Hart
                                   Fed. ID No. 12517
                                   Texas: 09136310
                                   5151 San Felipe, Suite 400
                                   Houston, Texas 77056
                                   Telephone: (713) 917-0888
                                   Telefax: (713) 953-9470
                                   michael.wray@hfw.com
                                   chris.hart@hfw.com
                                   ATTORNEY-IN-CHARGE
                                   FOR HAOSHENG INTERNATIONAL SHIP
                                   LEASE CO., LTD., PLAINTIFF

CO-COUNSEL FOR PLAINTIFF
Grady S. Hurley (La. Bar. # 13913)
Jeanne L. Amy (La. Bar. # 37012)
Jones Walker LLP
201 St. Charles Ave – 48th Floor
New Orleans, LA 70170-5100
Tel: 504.582.8224
Fax: 504.589.8224
ghurley@joneswalker.com
jamy@joneswalker.com

                                           10


HOUIMAN\830028-1
